Citation Nr: 1641015	
Decision Date: 10/20/16    Archive Date: 11/08/16

DOCKET NO.  14-04 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for bilateral inguinal hernias.

2.  Entitlement to service connection for hypertension, to include secondary to ischemic heart disease.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD) in part due to a military sexual assault, an anxiety disorder other than PTSD, a depressive disorder, and alcohol dependence.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission




WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

D. Cherry, Counsel


INTRODUCTION

The Veteran had active service from April 1973 to April 1976, from January 1977 to October 1979, and from April 1989 to September 1989. 

This matter comes before the Board from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In November 2013 the Veteran testified at a hearing at the RO before a Decision Review Officer, and in June 2016 the Veteran testified at a videoconference before the undersigned Veterans Law Judge.  Transcripts of those hearings have been associated with the electronic record.

The medical evidence reveals diagnoses of PTSD in part due to a military sexual assault, an anxiety disorder other than PTSD, a depressive disorder, and alcohol dependence.   Pursuant to Clemons v. Shinseki, 23 Vet. App. 1 (2009) and Schroeder v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the issue regarding the psychiatric disorder is as stated on page one of this decision.

The issues of entitlement to service connection for a right great toenail disorder and tinea pedis have been raised by the record in a June 2016 statement, but have not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over them, and they are referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

With regard to the diagnosis of PTSD in part due to a military sexual assault, VA has established special evidentiary development procedures, including the interpretation of behavioral changes by a clinician and interpretation in relation to a medical diagnosis.  Patton v. West, 12 Vet. App. 272 (1999).  Significantly, the Veteran has not been provided with specific notice of certain provisions that apply to cases involving PTSD based on allegations of personal assault.  38 C.F.R. § 3.304(f)(3) (2015). 

At the Decision Review Officer hearing, the Veteran testified that he served in the Marine Corps Reserves from 1979 to 1994 and in the Army Reserves from 1994 to 2007.  November 2013 hearing, page 3.  The medical evidence shows that he claims that he served during both Parisian Gulf Wars.  His service personnel records from the Marine Corps show an illegible DD Form 214 that suggests he had a period of active service in 1980.  The AOJ should verify all periods of active service with the Marine Corps Reserves and the Army Reserves and should obtain any service treatment records and service personnel records from the Army Reserves.

Accordingly, the case is REMANDED for the following action:

1. The RO should send the Veteran the appropriate VCAA letter for a PTSD claim based on personal assault.  This must include notice that an in-service personal assault may be corroborated by evidence from sources other than the service records.  Examples of such evidence as listed in 38 C.F.R. § 3.304(f)(3) should be provided and the Veteran should be invited to submit lay or other evidence in support of his claim.

2.  Verify all periods of active service with the Marine Corps Reserves and the Army Reserves and obtain any service treatment records and service personnel records from the Army Reserves.

3.  Thereafter, the AOJ must undertake any additional development and readjudicate the issues on appeal with consideration of all evidence of record.  If any benefit is not granted, the Veteran should be furnished with a supplemental statement of the case, with a copy to his representative, and afforded an opportunity to respond before the file is returned to the Board for further appellate consideration.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).







